Citation Nr: 0513143	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-32 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for schizophrenia.  

2.  Entitlement to an effective date earlier than September 
6, 2000, for the grant of service connection for 
schizophrenia.   

3.  Entitlement to an effective date earlier than September 
6, 2000, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1981 to 
April 1985.  

The present matters comes before the Board of Veterans' 
Appeals (Board) on appeal from  May 2002 and September 2003 
rating decisions.  

In the May 2002 rating decision, the RO granted service 
connection and assigned a 30 percent rating for 
schizophrenia, effective September 6, 2000.  In April 2003, 
the veteran filed a notice of disagreement (NOD) with both 
the initial 30 percent rating assigned, as well as the 
effective date of September 6, 2000, for the grant of service 
connection for schizophrenia.  

In the September 2003 rating decision, the RO, inter alia, 
award a higher initial rating for schizophrenia of 70 
percent, and granted a TDIU, each effective September 6, 
2000.    

Later in September 2003, the RO issued a statement of the 
case (SOC) only with respect to the issue of the assigned 
effective date of September 6, 2000, for the grant of service 
connection for schizophrenia.  The veteran filed a 
substantive appeal (via a written statement) in November 
2003.  In that statement, the veteran also noted that he was 
seeking the earliest possible effective date for his grant of  
a TDIU.  

In May 2004, the Board received additional argument from the 
veteran's attorney, which included contentions regarding an 
earlier effective date for the grant of a TDIU.  
As noted above, the veteran has filed an NOD with both the 
initial assigned rating of 70 percent for schizophrenia, as 
well as to an effective date earlier than September 6, 2000, 
for the grant of a TDIU.  An SOC has not been issued by the 
RO with respect to these issues.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
schizophrenia, the Board has characterized this issue on 
appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has awarded a higher initial rating 
of 70 percent, inasmuch as a higher evaluation is available 
this disability, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim for a 
higher rating remains viable on appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993);  

The Board's decision on the veteran's claim for  an effective 
date earlier than September 6, 2000, for the grant of service 
connection for schizophrenia is set forth below.  The 
veteran's claims for an initial rating in excess of 70 
percent for schizophrenia and for an effective date earlier 
than September 6, 2000, for the grant of a TDIU (for which 
the veteran has filed the first of two actions needed to 
perfect an appeal as to these issues) are addressed in the 
remand following the decision; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for entitlement to an effective date 
earlier than September 6, 2000, for the grant of service 
connection for schizophrenia has been accomplished.  

2.  In an August 24, 1989, decision, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder 

3.  In an April 14, 2000, decision, the Board determined that 
the August 24, 1989, Board decision that denied service 
connection for an acquired psychiatric disorder was not 
clearly and unmistakably erroneous (CUE).  

4.  On September 6, 2000, the veteran submitted medical 
evidence seeking to reopen his claim for service connection 
for a psychiatric disorder; the RO accepted this evidence as 
a petition to reopen the claim for service connection, and, 
ultimately, granted service connection for schizophrenia, 
effective September 6, 2000.  

5.  At the time of the grant of service connection, there was 
no earlier, pending claim for service connection pursuant to 
which the benefit awarded could have been granted. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 6, 
2000, for the award of service connection for schizophrenia 
are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.150(a), 3.151, 3.157, 
3.159, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of his claim, has been given notice of the 
laws and regulations governing the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, the 
claim of entitlement for an effective date earlier than 
September 6, 2000, for the grant of service connection for 
schizophrenia lacks legal merit; hence, the duties to notify 
and assist imposed by the VCAA are not applicable in this 
appeal.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) 
("Because [the veteran] has no legal entitlement to an 
earlier effective date, there is no need to address whether 
section 5103(a) notice was required and provided in this 
case."); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  

The effective date of the grant of service connection based 
on claims received after a final disallowance (petitions to 
reopen) is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of date 
of the receipt of the informal claim.  38 C.F.R. § 3.155.  

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability that may 
establish entitlement.  However, there must first be a prior 
allowance or disallowance of a claim.  38 C.F.R. § 3.157(b).

A review of the record reflects that on January 29, 1988, the 
RO received the veteran's original claim for service 
connection for a "nervous condition - obsessive compulsive 
disorder."  In an April 1988 rating action, the RO denied 
the veteran's claim.  The veteran perfected an appeal to the 
Board, which, in an August 1989 decision, denied the 
veteran's claim for an acquired psychiatric disorder.  The 
veteran did not appeal that decision.  

Thereafter, in April 1997, the veteran submitted to the RO a 
VA Form 21-4138 (Statement in Support of Claim) requesting to 
reopen his claim for service connection for a psychiatric 
disorder, and reporting that he had been diagnosed as 
schizophrenia.  In May 1997, the RO notified the veteran by 
letter that he needed to submit new and material evidence to 
reopen his claim.  In that letter, the RO also informed the 
veteran that the evidence had to be received at VA within one 
year from the May 1997 letter; otherwise benefits, if 
entitlement was established, could not be paid prior to the 
date the evidence was received.  On September 6, 2000, the RO 
received medical evidence from the veteran in the form of a 
September 1993 VA progress note documenting the veteran's 
diagnosis of schizophrenia.  

As noted above, in an April 2000 decision, the Board 
determined that the August 1989 Board decision, which denied 
service connection for an acquired psychiatric disorder, was 
not clearly and unmistakably erroneous.  In October 2002, the 
United States Court of Appeals for Veterans Claims affirmed 
the Board's April 2000 decision.  See Szemraj v. Principi, 
No. 00-1349, 2002 WL 31641706 (Vet. App. Oct. 30, 2002), 
aff'd, 357 F.3d 1370 (Fed. Cir. 2004).  

Thus, although the veteran contends that the effective date 
for the grant of service connection for schizophrenia should 
be January 27, 1988, (which the Board interprets as actually 
being January 29, 1988, the day the RO received the veteran's 
application for service connection for a psychiatric 
disability), the Board finds that there is no legal basis for 
the assignment of an effective date prior to September 6, 
2000.  

The Board has considered the evidence in the light most 
favorable to the veteran.  However, the fact remains that an 
August 1989 Board decision denied the veteran's claim and was 
not appealed, an April 2000 Board decision found no CUE in 
that decision, and the Court affirmed the Board's April 2000 
decision.   As the August 1989 denial as not appealed, and no 
other exception to finality (such as a finding of CUE) 
applies, that decision is final as to evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  Hence, as the prior claim was finally 
resolved in August 1989, an effective date prior to that date 
is legally precluded.  

Further, there is no evidence or allegation that there was 
any claim for service connection for an acquired psychiatric 
disorder pending between the date of the August 1989 Board 
decision and the September 6, 2000, date on which RO received 
medical evidence accepted as a claim to reopen, pursuant to 
which service connection could have been granted.  Rather, 
the first document or action after the Board's August 1989 
Board decision that could be construed as an actual petition 
to reopen the previously denied claim was the September 6, 
2000 submission of medical evidence.  While the veteran 
clearly sought to reopen his claim with the filing of a 
statement in April 1997, as no medical evidence to support 
the petition was filed within a year of the RO's May 1997 
notification of the need for medical evidence to support the 
claim, that claim was deemed abandoned (see 38 C.F.R. 
§ 3.158), and, hence, closed. 

The pertinent legal authority specifically provides that the 
effective date for the grant of service connection when new 
and material evidence is submitted subsequent to a final 
claim, or when there is a reopened claim, is contingent upon 
the date of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), 
(r).  Here, as September 6, 2000, the date of the reopened 
claim is later than the date entitlement arose (i.e., the 
September 1993 VA progress note reflecting a diagnosis of 
schizophrenia) there clearly is no legal basis for assignment 
of an effective date prior to September 6, 2000.  

The Board also acknowledges the veteran's argument that 
38 C.F.R. § 3.400 is invalid as it exceeds the plain language 
of 38 U.S.C.A. § 5110(a).  The Board, however, is bound in 
its decisions by the regulations of the Department.  
38 U.S.C.A. § 7104(c).  Furthermore, because the the law and 
not the facts are dispositive in this case, an additional 
medical examination for a medical nexus opinion regarding the 
onset of the veteran's schizophrenia, as has been requested 
by the veteran's attorney, is not warranted.  

Under these circumstances, the claim for an effective date 
earlier than September 6, 2000, for the grant of service 
connection for schizophrenia must be denied.  Where, as here, 
the law and not the evidence is dispositive, the appeal must 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

An effective date earlier than September 6, 2000, for the 
grant of service connection for schizophrenia, is denied.  




REMAND

As noted in the Introduction above, in March 2003, the 
veteran filed an NOD with, among other things, the initial 30 
percent rating assigned for schizophrenia.  In September 
2003, the RO granted a higher initial rating for 
schizophrenia of  70 percent and awarded a TDIU, each 
effective September 6, 2000.  As indicated above,  a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  See AB,  6 Vet. App. at 35.  Moreover, a 
claim for a 100 percent schedular rating does not become moot 
if a TDIU claim is granted.  See VAOPGCPREC 6-99 (2000).  

Also, in the November 2003 substantive appeal on the claim 
for an earlier effective date for the grant of service 
connection for schizophrenia, the veteran noted, among other 
things, that he was seeking the earliest possible effective 
date available under the law for the grant of his TDIU.  The 
veteran again raised this issue in arguments submitted 
directly to the Board.  

By filing notice of disagreements, the veteran has initiated 
appellate review of the two above noted claims.  The next 
step in the appellate process is for the RO to issue to the 
veteran an SOC summarizing the evidence relevant to these 
issues, the applicable legal authority, and the reasons that 
the RO relied upon in making its determinations.  See 38 
C.F.R. § 19.29 (2004); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the claims for an initial rating in excess of 
70 percent for schizophrenia and for an effective date 
earlier than September 6, 2000, for the grant of a TDIU, must 
be remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2004).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue to the veteran and 
his attorney an SOC addressing the claims 
for an initial rating in excess of 70 
percent for schizophrenia, and for an 
effective date earlier than September 6, 
2000, for the grant of a TDIU.  Along 
with the SOC, the RO must furnish to the 
veteran and his attorney a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford them the applicable time 
period for perfecting an appeal as to 
these pertinent issues.  The veteran and 
his attorney are hereby reminded that 
appellate consideration of these claims 
may be obtained only if a timely appeal 
is perfected.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



 Department of Veterans Affairs


